Citation Nr: 1534235	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-28 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 percent for degenerative joint disease of the cervical spine. 

2.  Entitlement to service connection for a lung condition with scarring.  


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel

REPRESENTATION

Appellant represented by: The American Legion


INTRODUCTION

The Veteran had active service from October 2005 to April 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from two July 2010 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was processed using VBMS (the Veterans Benefits Management System).  In addition to the VBMS file, there is also a Virtual VA file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including VA treatment records, are relevant to the issues on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for an acquired psychiatric disorder has been raised by the record in a May 2014 statement and the issue of service connection for sarcoidosis was raised in a July 2015 statement, but neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to adjudication of the claim.

Increased initial rating

The Veteran is seeking an increased initial rating for his service-connected cervical spine degenerative joint disease, which has been rated as 10 percent disabling since March 4, 2010, the date of the Veteran's original claim.  

The Veteran was last provided a VA examination concerning the severity of this disability in July 2010.  At that time, there were no abnormal spinal curvatures and nor abnormalities of the cervical sacrospinalis.  The range of motion was demonstrated with flexion to 33 degrees, extension to 40 degrees, left lateral flexion to 11 degrees, left lateral rotation to 50 degrees, right lateral flexion to 14 degrees and right lateral rotation to 64 degrees.  Objective pain was noted, but it caused no additional limitation on repetition.  Imaging studies showed mild degenerative changes at C5-6 with mild narrowing of the intervertebral disc space with prevertebral soft tissues within normal limits. 

In an October 2013 statement, the Veteran stated that he has a protruding disc in his neck and also a bone spur.  He reported that it is very painful and that he has "dealt" with the condition since training.  He additionally reported that the pain has worsened since then.  

The Board finds that a new examination is warranted in order to fully evaluate the severity of his cervical spine degenerative joint disease.  The Veteran's last examination was over five years ago.  The Veteran also contends that his condition has worsened.  Furthermore, there are no updated treatment records which adequately address the Veteran's disability picture as it relates to his cervical spine disability.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's degenerative joint disease, the Board finds that a new examination-with findings responsive to applicable rating criteria-is needed to fully and fairly evaluate the Veteran's claim for an initial increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).    

Service connection

The Veteran is also seeking service connection for a lung condition with scarring.  The claim was denied by the RO based on the findings from a chest x-ray from February 2010, which indicated patchy opacities in the upper and mid-lung zones most consistent with pneumonia.  The findings revealed that the lungs were otherwise clear, and it was concluded that, although the evidence showed findings of pneumonia, the evidence did not show that the Veteran's recent episodes of pneumonia to be associated with the acute episodes noted in service.  The RO concluded that the Veteran's lung condition was not shown to be connected to service.  

The Veteran's service treatment records show that the Veteran was treated for bronchitis and also for an upper respiratory infection.  Additionally, on separation in February 2007, the Veteran had evidence of "old scarring" but no cause was noted.  Private treatment records from February 2010 also showed patchy opacities in the upper and mid-lung zones most consistent with pneumonia.  

VA treatment records from May 2013 indicate that the Veteran was diagnosed with interstitial lung disease and a history of nodular interstitial lung disease with progressive symptoms was also noted.  The Veteran was proved a CT scan which showed "conglomerate fibrotic changes" in both lungs "particularly in the upper lobes."  The examiner noted that a worsening had occurred since a previous study.  This was particularly noted in the right upper lobe, where there was "more conglomerate scarring and calcification" that was not previously present.  The examiner specifically noted that the changes appear to be chronic.

Additionally, the Veteran has submitted statements regarding his claimed lung condition.  Specifically, the Veteran has stated that the lung condition and trouble breathing began during service.  

The Board notes that the Veteran has not been provided a VA examination regarding the etiology of his claimed lung condition.  The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Given the competent and credible evidence that the Veteran had an in-service event, has experienced symptoms of a lung condition since service, and has a current diagnosis of a chronic condition related to his lungs, the Board finds that a VA examination is needed in order to determine the etiology of his claimed lung condition with scarring.  

Additionally, any relevant ongoing or outstanding VA medical records regarding any of the claims should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his cervical spine degenerative joint disease and lung condition.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for an appropriate VA examination to determine the severity of his cervical spine degenerative joint disease.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. 

The examiner should list the range of motion of the Veteran's cervical spine in all pertinent directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

(a)  Does the spine exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms)?

(b) Does pain significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups)?

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After all outstanding records have been associated with the claims file; the Veteran should be afforded a VA examination regarding the nature and etiology of the Veteran's lung condition with scarring.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lung condition with scarring was caused by or related to his period of service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Thereafter, readjudicate the Veteran's claims of an increased initial rating for cervical spine degenerative joint disease and service connection for a lung condition with scarring.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

